Citation Nr: 0613769	
Decision Date: 05/11/06    Archive Date: 05/25/06	

DOCKET NO.  97-31 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
Crohn's disease, with partial small bowel resection.   

2.  Entitlement to an evaluation in excess of 30 percent for 
nephrolithiasis.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from September 1971 to 
September 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  This case was last before the Board in 
August 2003, at which time it was remanded for additional 
evidentiary development which has been completed in full, and 
the case is now ready for appellate review.  Stegall v. West, 
11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  With the exception of a temporary total 100 percent 
rating provided to the veteran as a result of a surgical 
resection of an ileal stricture with a revision of an earlier 
ileal transverse colon anastomosis performed in March 2001, 
the veteran's Crohn's disease is shown to produce moderately 
severe symptoms of gastrointestinal distress, intermittent 
nausea and vomiting and diarrhea, with occasional blood in 
the stool, but at no time during the lengthy pendency of the 
appeal does the competent evidence on file reveal that the 
veteran manifests marked malnutrition, anemia or any 
complication of liver function or liver abscess.  

3.  The veteran's nephrolithiasis is shown to have last 
resulted in the clinical identification of a kidney stone in 
1998, but none subsequent to that time, the currently 
assigned 30 percent evaluation is the maximum schedular 
evaluation under the schedular criteria for evaluating 
nephrolithiasis or hydronephrosis, and at no time during the 
pendency of the appeal is the veteran shown to have renal 
dysfunction resulting in constant albuminuria with edema, or 
definite decrease in kidney function, or hypertension at 
least 40 percent disabling sufficient for the next higher 
60 percent evaluation.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for Crohn's disease with partial small bowel resection have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.951, 4.1, 4.3, 4.7, 4.10, 4.113, 
4.114, Diagnostic Codes 7323, 7328 (2005).  

2.  The criteria for an evaluation in excess of 30 percent 
for nephrolithiasis have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.104, Diagnostic Code 7101, 4.115a, 4.115b, 
Diagnostic Codes 7508, 7509 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claims.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimant's in obtaining such 
evidence.  

The claims now on appeal were clearly initiated prior to 
implementation of VCAA.  However, during the lengthy pendency 
of this appeal, the veteran has been provided VCAA notice.  
In September 2002, the veteran was notified of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he should submit any relevant evidence in 
his possession.  Additionally, the veteran has over the years 
been provided with numerous statements of the case which 
include the regulatory implementation of VCAA, and which 
recite the laws and regulations which govern the adjudication 
of his claims for increase for the two disabilities at issue 
in this appeal.  It is clear that extensive records of the 
veteran's treatment with VA for his claimed disabilities have 
been collected and added to the claims folder.  Certain 
private treatment records have also been collected.  The 
veteran has been provided examinations which are adequate for 
rating purposes.  The evidence on file does not suggest nor 
does the veteran argue that there remains any outstanding 
evidence which has not been collected for a review.  The 
Board finds that VCAA is satisfied in this appeal.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole, or of a system or organ of 
the body, to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.  

There are diseases of the digestive system, particularly 
within the abdomen, which while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting disease in this area do not lend themselves to 
distinct and separate disability evaluations without 
violating the fundamental principle relating to pyramiding as 
outlined in § 4.14.  38 C.F.R. § 4.113.  

The highest schedular evaluation provided for a resection of 
the small intestine is 60 percent, the evaluation presently 
assigned the veteran.  This 60 percent evaluation requires a 
showing of marked interference with absorption and nutrition, 
manifested by severe impairment of health collectively 
supported by examination findings including material weight 
loss.  38 C.F.R. § 4.114, Diagnostic Code 7328.  

The veteran's Crohn's disease is rated by analogy to 
ulcerative colitis at 38 C.F.R. § 4.114, Diagnostic 
Code 7323.  The veteran's currently assigned 60 percent 
evaluation is warranted for severe symptoms with numerous 
attacks per year and malnutrition, with health being only 
fair during remissions.  The next higher (and highest) 
100 percent evaluation requires pronounced symptoms resulting 
in marked malnutrition, anemia, and general debility, or with 
serious complications such as abscess of the liver.  Id.  

The highest schedular evaluation for nephrolithiasis is the 
currently assigned 30 percent evaluation.  Nephrolithiasis 
(recurrent kidney stones) is to be rated as hydronephrosis, 
except when recurrent kidney stone formation is occurring 
which requires one or more of the following:  Diet therapy; 
drug therapy; invasive or non-invasive procedures more than 
two times per year.  In this case, a 30 percent evaluation is 
warranted.  38 C.F.R. § 4.115b, Diagnostic Code 7508.  

The highest schedular evaluation authorized for 
hydronephrosis is 30 percent, and requires clinical evidence 
of frequent attacks of colic with infection (pyonephrosis), 
with kidney function impaired.  For severe hydronephrosis, 
the disease should be rated as renal dysfunction.  

Under renal dysfunction, the next higher 60 percent 
evaluation requires competent clinical evidence of constant 
albuminuria with some edema, or definite decrease in kidney 
function, or hypertension at least 40 percent disabling under 
Diagnostic Code 7101.  38 C.F.R. § 4.115a, Renal Dysfunction.  
A 40 percent evaluation for hypertension requires clinical 
evidence of a diastolic pressure predominantly 120 or more.  
38 C.F.R. § 4.104, Diagnostic Code 7101.  

Facts:  A February 1985 rating decision established a 
60 percent evaluation for Crohn's disease, effective from 
January 1985.  The veteran filed a claim for increase in 
February 1995 and, after VA examination, the 60 percent 
evaluation was continued and the veteran appealed.  

The veteran appeared before a hearing officer, who 
subsequently ordered a period of hospitalization for 
observation and evaluation, and the veteran subsequently 
withdrew his appeal for an increased evaluation in February 
1996.  A rating reduction from 60 to 30 percent was 
subsequently proposed in October 1996, based upon records 
showing stable Crohn's disease, and VA examination in June 
1995 showing no clinical evidence of anemia, malnutrition or 
nausea.  The disease was considered inactive.  The veteran 
did not respond to the proposed reduction notice, and the 
reduction was made, effective in April 1997, and the veteran 
initiated an appeal on this reduction.  

In June 2000, the RO found that its earlier rating reduction 
had not been accomplished in compliance with 38 C.F.R. §  
3.344, and restored the veteran's previous 60 percent 
evaluation, effective from the initial date of reduction.  
The RO determined that although the veteran's preexisting 
60 percent evaluation had been restored, he nonetheless 
continued to seek an increase, so the issue of entitlement to 
an evaluation in excess of 60 percent remains on appeal, the 
rating reduction having been resolved fully to the veteran's 
benefit.  

Additionally, as the veteran's currently assigned 60 percent 
evaluation for Crohn's disease has been in effect 
continuously from February 1985 forward, that evaluation has 
now been in effect for 20 or more years, and it may not now 
be reduced except upon a showing that the rating was based on 
fraud.  38 C.F.R. § 3.951(b) (2005).  

The veteran filed a general claim for increase for his 
service-connected disabilities in March 1997.  Following 
review of a May 1997 VA examination, the RO issued a rating 
decision in July 1997 reducing nephrolithiasis from 30 to 
10 percent.  Because this reduction did not at the time 
result in any actual reduction of VA compensation benefits, 
pretermination notice was not required or provided.  The 
veteran disagreed with the reduction but, in June 2000, the 
RO issued a rating decision which reversed the rating 
reduction action, and reestablished the veteran's 30 percent 
evaluation for nephrolithiasis.  The veteran's 30 percent 
evaluation for recurrent kidney stones has been in effect 
since August 1994.  

In a June 1995 VA examination, the veteran's weight was 180 
pounds and he reported frequent bowel movements five to six 
times a day, occasionally with blood.  There was occasional 
abdominal bloating.  Physical examination was unremarkable 
and the abdomen was not tender.  There was no clinical 
evidence of anemia or malnutrition, and no nausea.  The 
examiner felt that the veteran's Crohn's disease was inactive 
with frequent bowel movements due to previous colectomy.  

An April 1997 VA examination noted the veteran's weight at 
170 pounds.  He had no complaints upon examination and there 
was no evidence of anemia, malnutrition, nausea or diarrhea.  

A May 1997 colonoscopy noted narrowing and an ulcer at the 
site of anastomosis between the colon and small bowel.  In a 
November 1997 VA examination, the veteran reported bowel 
movements of five to six times per day, occasionally with 
blood, bloating and abdominal pain.  A barium enema resulted 
in a clinical finding of active Crohn's disease.  Laboratory 
work was negative for anemia.  The physician wrote that 
symptomatology resulted from both the Crohn's disease and 
earlier subtotal colectomy.  

In January 1998, the veteran testified at a personal hearing 
at the RO that he had diarrhea, morning nausea, and 
occasional blood in his stool.  He reported five to six bowel 
movements per day and had bloating.  He reported that his 
weight had fluctuated from 168 to 176 pounds during the 
preceding year.  

At a hospitalization with the VA Medical Center in Cincinnati 
in February 1998, a colonoscopy resulted in a finding of a 
stricture near the site of the ileo-colonic anastomosis.  

A June 1998 diagnostic study noted a calcific density in the 
mid-right kidney, consistent with a stone.  Another 
diagnostic study in March 2000 confirmed the earlier finding.  
There was no evidence of ureteral dilation or inflammatory 
changes and the impression was a right renal stone.  

In December 1998, the veteran complained of fatigue and his 
weight was 159 pounds, down 21 pounds since going off 
steroids.  In March 1999, the veteran reported that his 
symptoms had improved and that he was only having two bowel 
movements per day with acceptable pain.  His weight was 157 
but had been stable.  Crohn's disease was considered stable.  

In January 2000, the veteran reported that he had gained 
weight and was now up 10 pounds over the last 12 months.  He 
was having two bowel movements per day with little pain in 
the form of cramps every week or so.  By April 2000, weight 
was 167 pounds and was considered stable.  An abdominal 
computerized tomography showed a normal bowel pattern.  A 
complete blood count was normal, and the assessment was that 
Crohn's disease of 24 years' duration had mild to moderate 
symptoms.  

In June 2000, the veteran continued to have right lower 
quadrant tenderness but he had been bleeding fairly regularly 
almost daily.  Weight was 165 pounds.  The assessment was 
Crohn's disease with significant stricturing of the 
anastomosis.  

VA outpatient treatment records in mid-2000 noted that the 
veteran's inflammatory bowel disease was worsening.  He was 
anorexic but not losing weight and there were multiple daily 
bowel movements but not much bleeding.  CT scan revealed the 
existence of the right renal stone, but no suggestion of 
complication of Crohn's disease.  Esophagogastroduodenoscopy 
(ESD) showed evidence of non-erosive gastritis with normal 
esophagus, gastroesophageal junction, and duodenum.  The 
veteran weighed 174 pounds.  By September 2000, the veteran 
weighed 187 pounds.  The increase in symptoms was identified 
as Crohn's with stricturing at the ileo-colic anastomosis.  A 
colonoscopy in December 2000 was interpreted as showing 
active Crohn's disease.  Weight was 192 pounds.  

The veteran was admitted to the VA medical center in March 
2001 and underwent surgical resection of the ileal stricture 
with a revision of the earlier ileal transverse colon 
anastomosis.  He was discharged in early April 2001.  In June 
2001, it was noted that the veteran had been slowly improving 
but that his appetite had been poor but he still complained 
of nausea and his weight had decreased 8 pounds.  Bowel 
movements were down to three to four per day, and diarrhea 
was reported as occasional.  The veteran returned to work in 
late September 2001 and weight was 163 pounds at the time.  
The assessment was Crohn's in remission following surgery.  

A VA small bowel barium study in January 2002 showed no 
evidence of recurrent Crohn's disease.  There was no 
stricture or obstruction.  The veteran continued to complain 
of anorexia, fatigue, and weight loss.  An EGD in February 
2002 revealed Barrett's esophagitis and hiatal hernia, but no 
Crohn's disease of the esophagus, stomach or duodenum.  
Gastroenterology reports from March and April 2002 indicated 
that Crohn's disease was in remission.  Clinical remission of 
Crohn's disease was again assessed in October 2002.  The 
veteran was having one bowel movement per day and no 
abdominal pain or bleeding, with steady weight gain for one 
year.  By April 2003, it was reported that nausea and 
vomiting had resolved.  He was maintaining his weight, and 
Crohn's was still indicated to be in clinical remission.  

In June 2003, the veteran was provided a VA examination for 
kidney stones.  Historically, the veteran's recurrent kidney 
stones were considered causally related to his Crohn's 
disease.  It appeared that he had passed at least three 
stones over the years, with the last in approximately 1998.  
The veteran himself reported occasional burning on urination 
approximately every three to five months, but he denied any 
recent symptoms compatible with renal colic or hematuria.  
The assessment from this examination was that the veteran did 
not appear to have active nephrolithiasis.  However, the 
veteran's nephrolithiasis due to oxalate stones and 
hyperabsorption of oxalate was associated with the 
inflammatory bowel disease, and although he did not appear to 
have recent stones, he probably still hyperabsorbed and 
hyperexcreted oxalate, so that he remained at risk for 
stones.  The veteran had no evidence of reduced renal 
function which could also be a consequence of oxalosis.  An 
addendum to this examination report indicated that the 
veteran was not prohibited from work as a result of 
nephrolithiasis.  

The veteran was also provided a VA examination for Crohn's 
disease in June 2003.  It was noted that he was currently 
employed.  He reported abdominal pain, cramping and diarrhea, 
with occasional rectal bleeding and vomiting.  Bowel 
movements were reported as one or two times daily, improved 
from four times per day.  It was noted that the veteran 
smoked a pack of cigarettes daily and drank seven or eight 
cans of Mountain Dew daily.  The impression from examination 
was Crohn's disease by history, but coincident irritable 
bowel syndrome.  The physician wrote that he strongly 
suspected that irritable bowel was exacerbated by the 
veteran's caffeine ingestion and cigarettes, and he had been 
advised to quit both.  This physician also wrote that the 
veteran's disability from Crohn's disease "may not be 
significant at all."  He may have mainly irritable bowel 
syndrome symptoms which might be improved with further 
psychiatric management.  He needed to be referred to a 
dietician to avoid soda.  This physician later reviewed the 
claims folder and his earlier examination report, and issued 
an addendum indicating that there was no active Crohn's 
disease, and that there was no evidence of malnutrition or 
anemia, and no evidence of any frequent Crohn's 
exacerbations.  He indicated that the veteran's overall 
symptomatology from Crohn's would be rated as "moderate, with 
infrequent exacerbations, 10%."  He reported that the veteran 
was not prohibited from work as a result of Crohn's.  

Analysis:  With the exception of the temporary total rating 
provided the veteran following surgery for stricture related 
to Crohn's disease from March to September 2001 (and the 
veteran returned to work in September 2001), a preponderance 
of the evidence on file is against an evaluation in excess of 
the presently assigned 60 percent for the veteran's Crohn's 
disease at all times during the pendency of the appeal.  The 
currently assigned 60 percent evaluation for severe symptoms 
with numerous attacks per year and malnutrition with health 
only fair during remissions more accurately characterizes the 
veteran's symptoms prior to his 2001 surgery for stricture, 
but following the expiration of his September 2001 temporary 
total rating, the clinical evidence on file uniformly shows 
that Crohn's disease is in remission and that ongoing 
symptomatology is attributable to irritable bowel syndrome, a 
coincident current disability, but even the veteran's 
irritable bowel syndrome is not shown to result in overall 
severe symptomatology.  

The veteran's 60 percent evaluation for Crohn's disease 
(rated by analogy to ulcerative colitis) has been 
continuously in effect for over 20 years and is therefore 
protected in accordance with 38 C.F.R. § 3.351(b).  The next 
higher 100 percent evaluation available under the schedular 
criteria requires symptomatology which is pronounced 
resulting in marked malnutrition, anemia and general debility 
or with serious complications of the liver such as liver 
abscess, and the clinical evidence on file does not show that 
the veteran meets or more closely approximates any of these 
criteria at any time during the pendency of the appeal.  

The veteran is clearly shown to have lost significant weight 
following surgery for stricture in 2001, but following 
surgery, and especially following the expiration of the 
temporary total rating in September 2001, the veteran is 
shown to have regained lost weight and to have maintained 
that weight in a steady fashion without evidence of 
malnutrition and certainly without any evidence of anemia or 
any liver complications of any kind.  The veteran returned to 
work in September 2001 and appears to have been consistently 
employed since that time.  The most recent VA physician's 
addendum indicated that the veteran's Crohn's disease was 
fairly characterized as "moderate with infrequent 
exacerbations."  Accordingly, an evaluation in excess of the 
presently assigned 60 percent is not warranted.  

Under Diagnostic Code 7328, for resection of the small 
intestine, the currently assigned 60 percent evaluation is 
the highest schedular evaluation available.  That 60 percent 
evaluation requires clinical evidence demonstrating marked 
interference with absorption and nutrition manifested by 
severe impairment of health objectively supported by 
examination findings including material weight loss.  There 
is not, during the pendency of the appeal, evidence of marked 
interference with absorption and nutrition or severe 
impairment of health (other than arguably during the period 
the veteran was provided a temporary total evaluation 
following surgery for stricture in 2001) nor is there 
evidence of continuous material weight loss.  

With respect to the veteran's nephrolithiasis, the Board 
notes that the veteran is not shown to have had any recurrent 
episodes of kidney stones during the pendency of this appeal.  
The last documented kidney stone in 1998 and confirmed in 
March and June 2000 was a right renal stone in the mid right 
kidney without evidence of ureteral dilation or inflammatory 
change.  The currently assigned 30 percent rating is the 
highest schedular evaluation under Diagnostic Code 7508 for 
nephrolithiasis, which requires findings of recurrent stone 
formation requiring one or more of diet therapy, drug 
therapy, and/or invasive or noninvasive procedures more than 
twice per year.  The veteran does not have recurrent stone 
formation.  

Under Diagnostic Code 7509 for hydronephrosis, the highest 
schedular evaluation is also 30 percent, which requires 
frequent attacks of colic with infection with impairment of 
kidney function, and the evidence on file does not reveal or 
demonstrate frequent attacks of colic with infection or that 
the veteran has any impairment of kidney function.  

Any evaluation in excess of the maximum schedular evaluations 
of 30 percent under Diagnostic Code 7508 for nephrolithiasis 
or 7509 for hydronephrosis, must be provided in accordance 
with 38 C.F.R. § 4.115a, Renal Dysfunction.  The next higher 
evaluation of 60 percent for renal dysfunction requires 
clinical findings of constant albuminuria with some edema, or 
definite decrease in kidney function, or hypertension at 
least 40 percent disabling with diastolic pressure 
predominantly at 120 or more.  The clinical evidence on file, 
during the pendency of the appeal, does not demonstrate 
constant albuminuria with some edema or any definite decrease 
in kidney function or hypertension with diastolic pressure 
predominantly 120 or more.  Accordingly, the next higher 
60 percent evaluation for renal dysfunction is not warranted.  
Indeed, the veteran does not and has not for some time 
satisfied the criteria for his presently assigned 30 percent 
evaluation in the absence of evidence of chronic formation of 
renal stones.  However, as noted by the RO, although the most 
recent VA examination for nephrolithiasis indicated that the 
veteran did not appear to have chronic renal stones, the 
veteran probably still hyperabsorbed and hyperexcreted 
oxalate so that he remained at risk for stones and renal 
insufficiency.  


ORDER

Entitlement to an evaluation in excess of 60 percent for 
Crohn's disease with partial small bowel resection is denied.  

Entitlement to an evaluation in excess of 30 percent for 
nephrolithiasis is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


